DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 4 are objected as having grammatical errors.
Regarding Claims 3 and 4, the phrase “required to be”, appears ambiguous.  Examiner interprets the phrases to mean “…the windings…are insulated from…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (hereinafter Kobayashi), U.S. Patent Application Publication 2011/0043315.
Regarding Claim 1, Kobayashi teaches, a winding part (Figs. 8 and 10) comprising: 
a bobbin (20); 

at least two first terminals (24A, 24B) connected to the first winding; 
a second winding (Ns7) that is required to be insulated from the first winding; and 
at least two second terminals (24C, 24D) connected to the second winding, the at least two first terminals and the at least two second terminals being protruded from the bobbin, wherein 
terminal arrangements of these terminals are configured such that they are sequentially arranged in a row in the following order: "a first terminal, a first terminal, a second terminal, and a second terminal." (24A, 24B) (24C, 24D)  (Kobayashi: Figs. 8, 10, 13, para. [0035], [0074], [0085]).

Regarding Claim 2, Kobayashi further teaches, wherein 
when the two first terminals in the terminal arrangement are collectively defined as a first terminal set (24A, 24B) and the two second terminals are collectively defined as a second terminal set (24C, 24D), 
the bobbin (20) is provided with an insulation portion (42b) configured to ensure an insulation distance between the first terminal set and the second terminal set.  (Kobayashi: Figs. 8, 10, 13, para. [0085]).
Regarding Claim 3, Kobayashi further teaches, comprising, 
in addition to the first terminals connected to the first winding and the second terminals connected to the second winding, windings up to nth windings (Ns8) that are each required to be insulated from the first winding and the second winding, and 

wherein the terminals are protruded (protruding from terminal base 40-2, Fig. 13), 
at least two terminals (24A, 24B) (24C, 24D) (24E, 24F) for each winding (Ns5, Ns7, Ns8), and 
the windings included in up to the nth one are required to be insulated from each other, and
the terminals are sequentially arranged in a row in the following order: "..., the (n-2) th terminal, the (n-2) th terminal, the (n-1) th terminal, the (n-1) th terminal, the nth terminal, and the nth terminal." (24A, 24B) (24C, 24D) (24E, 24F).   (Kobayashi: Figs. 8, 10, 13, para. [0035], [0074], [0085]).
Regarding Claim 4, Kobayashi further teaches, comprising, 
in addition to the first terminals connected to the first winding and the second terminals connected to the second winding, windings up to nth windings (Ns8) that are each required to be insulated from the first winding and the second winding, and 
terminals (24E, 24F) up to nth terminals to be connected respectively to all windings up to the nth windings, 
wherein the terminals are protruded (protruding from terminal base 40-2, Fig. 13), 
at least two terminals (24A, 24B) (24C, 24D) (24E, 24F) for each winding (Ns5, Ns7, Ns8), and 
the windings included in up to the nth one are required to be insulated from each other, and
(Kobayashi: Figs. 8, 10, 13, para. [0035], [0074], [0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MALCOLM BARNES/
Examiner, Art Unit 2837
5/24/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837